Title: From Thomas Jefferson to Thomas Jefferson Randolph, 3 January 1809
From: Jefferson, Thomas
To: Randolph, Thomas Jefferson


                  
                     Dear Jefferson 
                     
                     Washington Jan. 3. 081809
                     
                  
                  I had letters from home of last Thursday informing me all there were well. the disturbance among the negroes of which you heard took place in Nelson county (part of Amherst) under the blue ridge and so remote from Charlottesville that it had no other effect there than to produce some vigilance. it was prevented entirely by a previous arrest of the small band concerned in it.—I have never yet heard of the vessel with my Alabaster vase & bridle bit, which in yours of Dec. 7. you mentioned to be bound for Alexandria. can you furnish me with the name of the vessel & master & time of sailing? have the boxes containing your books, & the model of the Mammoth head ever arrived at Philadelphia? will you enquire of mr Peale whether he has or has not the skin, horns Etc of the fleecy goat from Govr. Lewis? & of him & Dr. Wistar what they make of it? I call it the Poko-tragos.
                  I formerly advised you to pay but a general attention to Surgery. I have since reflected on this more maturely. I do not know whether your father intends you for a profession, or to be a farmer. this last is the most honourable and happy of all. but farmers as well as professional men are apt to live beyond their income & thus to be reduced to bankruptcy. you know too many examples of this in Virginia not to see that it is possible as to yourself, & probable unless you have that resolution to live within your income, the want of which has swallowd-up the patrimonial estates of so many of your friends. under this possibility it is provident & comfortable to possess some resource within ourselves some means by which we can get a living if reduced by misfortune or imprudence to poverty. I know of none which you might look to with more expectation than Surgery. we have no good Surgeons in the country; so that emploiment would be certain. it is a comfortable art because it’s operations are freed from those doubts which must for ever haunt the mind of a conscientious practitioner of the equivocal art of medicine, and in the mean time, while you do not follow it as a profession it will be a most valuable acquisition for family use. what therefore you should now be most attentive to are the manual operations, and treatments in which you have so excellent a model in Doctr. Physic. your great attention therefore should be to this part of the business; because you can read & study the books at home, but the benefit of practice in the hospitals you can never have again. and therefore you should attend most particularly to them, and be careful never to fail seeing all the important operations performed, whenever an occasion offers. these are built on an accurate knolege of the anatomy of the human body, and therefore the two things go on intimately together. I fear you are at present engaged in almost too much. however wonders may be done by incessant occupation, and refusing to lose time by amusements during the few months you have to pass in Philadelphia. you will be encouraged in this by the reflection that every moment you lose there, is irrecoverably lost. if you are obliged to neglect any thing, let it be your chemistry. it is the least useful & the least amusing to a country gentlemen of all the ordinary branches of science. in the exercises of the country and progress over our farms, every step presents some object of botany natural history, comparative anatomy Etc. but for chemistry you must shut yourself up in your laboratory & neglect the care of your affairs & of your health which calls you out of doors. chemistry is of value to the amateur inhabiting a city. he has not room there for out of door amusements. I am your’s with all possible affection.
                  
                     Th: Jefferson 
                     
                  
               